DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for decoding […],” “means for applying […],” “means for multiplying […],” and “means for combining […],” in claim 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 33-47, the claim is drawn to a “computer-readable storage medium” for the use in an electronic device, where the broadest reasonable interpretation of the claim drawn to such medium (computer readable medium and other such variations) covers computer-readable media generally may correspond to (1) tangible computer-readable storage media which is non-transitory or (2) a communication medium such as a signal or carrier wave, as discussed in Paragraph [0299] of Applicant’s Specification. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim directed to a computer program itself or signal or carrier wave and/or non-transitory media is non-statutory because it is not:
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program,
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.
The applicant is advised to amend claims so that the claims are directed to a form of non-transitory tangible media.
See MPEP 2106(I).
Non-limiting examples of claims that are not directed to one of the statutory categories:
i. transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, (Fed. Cir. 2007). 
See also the Official Gazette Notice 1351 OG 212 February 23, 2010 “Subject Matter Eligibility of Computer Readable Media” which states in relevant part “[i]n an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15-17, 30-34 & 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tourapis (US 2014/0376608 A1) (hereinafter Tourapis) in view of Xu et al. (US 2018/0160122 A1) (hereinafter Xu).

Regarding claim 1, Tourapis discloses a method of filtering decoded video data [Paragraphs [0080]-[0084], fig. 8, filtering decoded video data], the method comprising:
decoding a block of video data to form a decoded block [Paragraphs [0080]-[0084], fig. 8, Entropy decoder 818, with inverse transform 814, inverse quantization 816 to achieve decoded block output from adder 812];
applying a filter to the decoded block to form a filtered block [Paragraphs [0080]-[0084], fig. 8, Deblocking filter 832 performing deblocking filtering on recovered frame data of adder 812]; and
multiplying samples of the filtered block by a scaling factor to form a refined filtered block [Paragraphs [0037]-[0038], [0050] & [0080]-[0084], fig. 8, SAO filter 833, applying SAO offset to output of deblocking filter 832 by applying scaling factor to particular samples].
However, Tourapis does not explicitly disclose of combining samples of the refined filtered block with corresponding samples of the decoded block.
Xu teaches of combining samples of the refined filtered block with corresponding samples of the decoded block [Paragraphs [0165]-[0173], Filtered and unfiltered frames, as samples of refined filtered block and corresponding samples of the decoded block, respectively, are combined together into the decoded picture buffer].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Tourapis to incorporate and implement the DPB buffering scheme of Xu as above, to store both filtered and unfiltered reference samples in the decoded picture buffer to accommodate different decoding prediction modes, either intra or temporal, while decoding video (Xu, Paragraph [0005]).

Regarding claim 2, Tourapis and Xu disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tourapis discloses of further comprising decoding a value of a syntax element representing the scaling factor [Paragraphs [0037]-[0038], extracting parameters specifying how the SAO offset is to be applied, wherein a saoShiftOffset or SaoOffset parameters may be used to signal a particular scaling factor].

Regarding claim 7, Tourapis and Xu disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tourapis discloses wherein the scaling factor comprises a first scaling factor of a plurality of scaling factors, and wherein multiplying the samples of the filtered block by the scaling factor comprises multiplying the samples of the filtered block by each of the scaling factors in the plurality of scaling factors [Paragraphs [0037]-[0038], scaling parameter may specify a particular scaling factor that is to be applied to particular samples, being plurality of scaling factors applied to particular samples].

Regarding claim 8, Tourapis and Xu disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tourapis discloses wherein multiplying the samples of the filtered block by the scaling factor to form the refined filtered block further comprises adding an offset to products of the samples of the filtered block and the scaling factor to form the refined filtered block [Paragraphs [0037]-[0042], scaling parameter may specify a particular scaling factor that is to be applied to particular samples and offset added via bit shifted bitDepth].

Regarding claim 9, Tourapis and Xu disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tourapis discloses wherein multiplying the samples of the filtered block by the scaling factor to form the refined filtered block further comprises:
determining an offset value; applying a bitwise shift to the offset value to form a shifted offset value; and adding the shifted offset value to products of the samples of the filtered block and the scaling factor to form the refined filtered block [Paragraphs [0037]-[0042], SaoOffset = offsetSign*saoOffsetAbs << saoShiftOffset, SaoOffset = offsetSign*saoOffsetAbs << (bitDepth) – Min(bitDepth, 10))].

Regarding claim 11, Tourapis and Xu disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tourapis discloses of further comprising, prior to multiplying the samples of the filtered block by the scaling factor, determining that a syntax element representing whether to refine the filtered block has a value indicating to refine the filtered block [Paragraphs [0032], flag if (sample_adaptive_offset_enabled_flag), as syntax element whether to refine via SAO].

Regarding claim 12, Tourapis and Xu disclose the method of claim 11, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tourapis discloses of further comprising decoding the value of the syntax element representing whether to refine the filtered block in at least one of a slice header of a slice including the block, a picture header of a picture including the block, or an adaptive parameter set (APS) corresponding to the slice including the block [Paragraphs [0032], flag if (sample_adaptive_offset_enabled_flag), as syntax element whether to refine via SAO, found within slice_segment_header].

Regarding claim 15, Tourapis and Xu disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tourapis further comprising encoding the current block prior to decoding the current block [Paragraphs [0078]-[0084], Figs. 7-8, Decoding encoded video data that was entropy-coded first].

Regarding claims 16-17, 22-24, 26-27 & 30, claims (16-17, 22-24, 26-27 & 30) are drawn to devices for filtering decoded video data, respectively having limitations similar to the decoding methods of using the same as claimed in claims (1-2, 7-9, 11-12 & 15) treated in the above rejections. Therefore, device claims (16-17, 22-24, 26-27 & 30) correspond to method claims (1-2, 7-9, 11-12 & 15) and are rejected for the same reasons of obviousness as used above.
	Furthermore, Tourapis discloses a device for filtering decoded video data comprising a memory configured to store video data; and one or more processors implemented in circuitry [Paragraphs [0078]-[0084] & [0087], Figs. 7-8, Decoder 800 including deblocking and SAO filters Paragraphs [0087], the processing device may include a device such as a central processing unit, microcontroller, or other integrated circuit that is configured to execute instructions stored in the memory. Memory may include any form of tangible media that is capable of storing instructions, including but not limited to RAM, ROM, hard drives, flash drives, and optical discs]. 

Regarding claim 31, Tourapis and Xu disclose the device of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tourapis discloses of further comprising a display configured to display decoded video data [Paragraphs [0084]-[0086], Rendering reconstructed video data upon display device].

Regarding claim 32, Tourapis and Xu disclose the device of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tourapis discloses wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box [Paragraphs [0086]-[0088], Terminals are illustrated as servers, personal computers, smart phones, laptop computers, media players].

	Regarding claims 33-34, 39-41, 43-44 & 47, claims (33-34, 39-41, 43-44 & 47) are drawn to computer-readable mediums for decoding, respectively having limitations similar to the decoding methods of using the same as claimed in claims (1-2, 7-9, 11-12 & 15) treated in the above rejections. Therefore, computer-readable mediums claims (33-34, 39-41, 43-44 & 47) correspond to method claims (1-2, 7-9, 11-12 & 15) and are rejected for the same reasons of obviousness as used above.
	Furthermore, Tourapis discloses computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to perform the steps recited in method claims (1-2, 7-9, 11-12 & 15) [Paragraphs [0087], The processing device may include a device such as a central processing unit, microcontroller, or other integrated circuit that is configured to execute instructions stored in the memory. Memory may include any form of tangible media that is capable of storing instructions, including but not limited to RAM, ROM, hard drives, flash drives, and optical discs]. 

Regarding claim 48, device claim 48 is drawn to the device using/performing the same method as claimed in claim 1. Therefore device claim 48 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.
Furthermore, Tourapis discloses of means for decoding, means for applying, means for multiplying, and means for combining [Paragraphs [0078]-[0084], Figs. 7-8, Decoder 800 including deblocking and SAO filters].

Claims 3-4, 18-19 & 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tourapis (US 2014/0376608 A1) (hereinafter Tourapis) and Xu et al. (US 2018/0160122 A1) (hereinafter Xu) in view of Kang et al. (US 2018/0359491 A1) (hereinafter Kang).

Regarding claim 3, Tourapis and Xu disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tourapis discloses of the syntax element representing the scaling factor [Paragraphs [0037]-[0038], extracting parameters specifying how the SAO offset is to be applied, wherein a saoShiftOffset or SaoOffset parameters may be used to signal a particular scaling factor].
However, Tourapis and Xu do not explicitly disclose wherein decoding the value of the syntax element comprises decoding a picture header of a picture including the block of video data, the picture header including the syntax element representing the scaling factor.
Kang teaches wherein decoding the value of the syntax element comprises decoding a picture header of a picture including the block of video data, the picture header including the syntax element representing the scaling factor [Paragraph [0123], decoder may obtain information for scaling an offset of an in-loop filter. The information for scaling an offset of an in-loop filter may be encoded for each picture group, each picture, each slice, or each encoding/decoding block. Accordingly, the decoder may parse information for scaling an offset of an in-loop filter by using at least one of the sequence parameter set parsing unit 41, the picture parameter set parsing unit 42, and the slice segment header parsing unit 43].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Tourapis to incorporate and implement the above teachings of Kang as above, to enhance the encoding/decoding compression efficiency of an image by adaptively obtaining a parameter for scaling an offset from a bitstream or a neighboring block (Kang, Paragraph [0004]-[0005]).

Regarding claim 4, Tourapis and Xu disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tourapis discloses of the value of the syntax element [Paragraphs [0037]-[0038], extracting parameters specifying how the SAO offset is to be applied, wherein a saoShiftOffset or SaoOffset parameters may be used to signal a particular scaling factor].
However, Tourapis and Xu do not explicitly disclose the wherein decoding the value of the syntax element comprises decoding at least one of a slice header of a slice including the block and the slice header including the syntax element, an adaptive parameter set (APS) for the slice and the APS including the syntax element, or a block header of the block and the block header including the syntax element.
Kang teaches wherein decoding the value of the syntax element comprises decoding at least one of a slice header of a slice including the block and the slice header including the syntax element, an adaptive parameter set (APS) for the slice and the APS including the syntax element, or a block header of the block and the block header including the syntax element [Paragraph [0123], decoder may obtain information for scaling an offset of an in-loop filter. The information for scaling an offset of an in-loop filter may be encoded for each picture group, each picture, each slice, or each encoding/decoding block. Accordingly, the decoder may parse information for scaling an offset of an in-loop filter by using at least one of the sequence parameter set parsing unit 41, the picture parameter set parsing unit 42, and the slice segment header parsing unit 43].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Tourapis to incorporate and implement the above teachings of Kang as above, to enhance the encoding/decoding compression efficiency of an image by adaptively obtaining a parameter for scaling an offset from a bitstream or a neighboring block (Kang, Paragraph [0004]-[0005]).

Regarding claims 18-19, claims (18-19) are drawn to devices for filtering decoded video data, respectively having limitations similar to the decoding methods of using the same as claimed in claims (3-4) treated in the above rejections. Therefore, device claims (18-19) correspond to method claims (3-4) and are rejected for the same reasons of obviousness as used above.
	Furthermore, Tourapis discloses a device for filtering decoded video data [Paragraphs [0078]-[0084] & [0087], Figs. 7-8, Decoder 800 including deblocking and SAO filters Paragraphs [0087], the processing device may include a device such as a central processing unit, microcontroller, or other integrated circuit that is configured to execute instructions stored in the memory. Memory may include any form of tangible media that is capable of storing instructions, including but not limited to RAM, ROM, hard drives, flash drives, and optical discs]. 

	Regarding claims 35-36, claims (35-36) are drawn to computer-readable mediums for decoding, respectively having limitations similar to the decoding methods of using the same as claimed in claims (3-4) treated in the above rejections. Therefore, computer-readable mediums claims (35-36) correspond to method claims ((3-4) and are rejected for the same reasons of obviousness as used above.
	Furthermore, Tourapis discloses computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to perform the steps recited in method claims (3-4) [Paragraphs [0087], The processing device may include a device such as a central processing unit, microcontroller, or other integrated circuit that is configured to execute instructions stored in the memory. Memory may include any form of tangible media that is capable of storing instructions, including but not limited to RAM, ROM, hard drives, flash drives, and optical discs]. 

Claims 5, 20 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tourapis (US 2014/0376608 A1) (hereinafter Tourapis) and Xu et al. (US 2018/0160122 A1) (hereinafter Xu) in view of Zhang et al. (US 2014/0192898 A1) (hereinafter Zhang).

Regarding claim 5, Tourapis and Xu disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
However Tourapis and Xu do not disclose the particulars of claim 5.
Zhang teaches wherein decoding the value of the syntax element comprises decoding an index value mapped to the scaling factor in an index table, the method further comprising determining the scaling factor from the index value using the index table [Paragraph [0041] & [0052], Table 2, decoder 120 may decode an indicator from encoder that assigns, specifies or selects a first index value when employing all HEVC main profile coding modes where the first index value corresponds to a scaling factor value of 4/3].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Tourapis to incorporate and implement the scaling factor table of Zhang as above, to access tables having multiple bit number limit scaling factors and corresponding coding modes that may be managed into several sets where each set is assigned an entry index in the mapping table (Zhang, Paragraph [0038]).

Regarding claims 20, claims (20) are drawn to devices for filtering decoded video data, respectively having limitations similar to the decoding methods of using the same as claimed in claims (5) treated in the above rejections. Therefore, device claims (20) correspond to method claims (5) and are rejected for the same reasons of obviousness as used above.
	Furthermore, Tourapis discloses a device for filtering decoded video data [Paragraphs [0078]-[0084] & [0087], Figs. 7-8, Decoder 800 including deblocking and SAO filters Paragraphs [0087], the processing device may include a device such as a central processing unit, microcontroller, or other integrated circuit that is configured to execute instructions stored in the memory. Memory may include any form of tangible media that is capable of storing instructions, including but not limited to RAM, ROM, hard drives, flash drives, and optical discs]. 

	Regarding claims 37, claims (37) are drawn to computer-readable mediums for decoding, respectively having limitations similar to the decoding methods of using the same as claimed in claims (5) treated in the above rejections. Therefore, computer-readable mediums claims (37) correspond to method claims (5) and are rejected for the same reasons of obviousness as used above.
	Furthermore, Tourapis discloses computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to perform the steps recited in method claims (5) [Paragraphs [0087], The processing device may include a device such as a central processing unit, microcontroller, or other integrated circuit that is configured to execute instructions stored in the memory. Memory may include any form of tangible media that is capable of storing instructions, including but not limited to RAM, ROM, hard drives, flash drives, and optical discs]. 

Claims 6, 21 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tourapis (US 2014/0376608 A1) (hereinafter Tourapis) and Xu et al. (US 2018/0160122 A1) (hereinafter Xu) in view of Koishida et al. (US 2009/0248424 A1) (hereinafter Koishida).

Regarding claim 6, Tourapis and Xu disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
However neither Tourapis nor Xu disclose the particulars of claim 6.
Koishida teaches further comprising inverse quantizing the value of the syntax element by an integer value having a pre-defined bit accuracy [Paragraph [0024], [0106]-[0111], wherein integer inverse quantization is performed, wherein integers are represented by pre-defined bits].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Tourapis to incorporate and implement the inverse integer quantizer of Koishida as above, to reverse and reconstruct the compressed video data (Koishida, Paragraph [0024] & [0111]).

Regarding claims 21, claims (21) are drawn to devices for filtering decoded video data, respectively having limitations similar to the decoding methods of using the same as claimed in claims (6) treated in the above rejections. Therefore, device claims (21) correspond to method claims (6) and are rejected for the same reasons of obviousness as used above.
	Furthermore, Tourapis discloses a device for filtering decoded video data [Paragraphs [0078]-[0084] & [0087], Figs. 7-8, Decoder 800 including deblocking and SAO filters Paragraphs [0087], the processing device may include a device such as a central processing unit, microcontroller, or other integrated circuit that is configured to execute instructions stored in the memory. Memory may include any form of tangible media that is capable of storing instructions, including but not limited to RAM, ROM, hard drives, flash drives, and optical discs]. 

	Regarding claims 38, claims (38) are drawn to computer-readable mediums for decoding, respectively having limitations similar to the decoding methods of using the same as claimed in claims (6) treated in the above rejections. Therefore, computer-readable mediums claims (38) correspond to method claims (6) and are rejected for the same reasons of obviousness as used above.
	Furthermore, Tourapis discloses computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to perform the steps recited in method claims (6) [Paragraphs [0087], The processing device may include a device such as a central processing unit, microcontroller, or other integrated circuit that is configured to execute instructions stored in the memory. Memory may include any form of tangible media that is capable of storing instructions, including but not limited to RAM, ROM, hard drives, flash drives, and optical discs]. 

Claims 10, 25 & 42 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tourapis (US 2014/0376608 A1) (hereinafter Tourapis) and Xu et al. (US 2018/0160122 A1) (hereinafter Xu) in view of Yin et al. (US 2019/0273948 A1) (hereinafter Yin).

Regarding claim 10, Tourapis and Xu disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Tourapis and Xu do not explicitly disclose the particulars of claim 10.
Yin teaches wherein applying the filter comprises applying at least one of a neural network-based filter, a neural network-based loop filter, a neural network-based post loop filter, an adaptive in-loop filter, or a pre-defined adaptive in-loop filter [Paragraph [0060] & [0097], alternative neural networks receive reconstructed image data of regions already modified by three in-loop filters ALF, SAO, and DBF].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tourapis to incorporate the filtered-reconstructed video data of Yin as above, improve the quality of reconstructed video through in-loop filters prior to neural networks (Yin, Paragraphs [0002]-[0003]).

Regarding claims 25, claims (25) are drawn to devices for filtering decoded video data, respectively having limitations similar to the decoding methods of using the same as claimed in claims (10) treated in the above rejections. Therefore, device claims (25) correspond to method claims (10) and are rejected for the same reasons of obviousness as used above.
	Furthermore, Tourapis discloses a device for filtering decoded video data [Paragraphs [0078]-[0084] & [0087], Figs. 7-8, Decoder 800 including deblocking and SAO filters Paragraphs [0087], the processing device may include a device such as a central processing unit, microcontroller, or other integrated circuit that is configured to execute instructions stored in the memory. Memory may include any form of tangible media that is capable of storing instructions, including but not limited to RAM, ROM, hard drives, flash drives, and optical discs]. 

	Regarding claims 42, claims (42) are drawn to computer-readable mediums for decoding, respectively having limitations similar to the decoding methods of using the same as claimed in claims (10) treated in the above rejections. Therefore, computer-readable mediums claims (42) correspond to method claims (10) and are rejected for the same reasons of obviousness as used above.
	Furthermore, Tourapis discloses computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to perform the steps recited in method claims (10) [Paragraphs [0087], The processing device may include a device such as a central processing unit, microcontroller, or other integrated circuit that is configured to execute instructions stored in the memory.  Memory may include any form of tangible media that is capable of storing instructions, including but not limited to RAM, ROM, hard drives, flash drives, and optical discs]. 

Allowable Subject Matter
Claims 13-14, 28-29 & 45-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including the interrelationships and all of the limitations of the base claim and the elements with respect to wherein the filter comprises a first filter, the filtered block comprises a first filtered block, the refined filtered block comprises a first refined filtered block, and the scaling factor comprises a first scaling factor, the method further comprising:
applying a second filter to the decoded block to form a second filtered block; and
multiplying samples of the second filtered block by a second scaling factor to form a second refined filtered block,
wherein combining the samples of the first refined filtered block with the corresponding samples of the decoded block comprises combining the samples of the first refined filtered block and samples of the second refined filtered block with the corresponding samples of the decoded block; and
wherein the filter comprises a first filter, the filtered block comprises a first filtered block, the refined filtered block comprises a first refined filtered block, and the scaling factor comprises a first scaling factor,
wherein applying the first filter to the decoded block comprises applying each of a plurality of filters, including the first filter, to the decoded block to form a respective plurality of filtered blocks including the first filtered block; and
wherein multiplying the samples of the first filtered block by the first scaling factor comprises multiplying samples of the respective plurality of filtered blocks, including the first filtered block, by a respective plurality of scaling factors, including the first scaling factor, to form a plurality of refined filtered blocks including the first refined filtered block,
wherein combining the samples of the first refined filtered block with the corresponding samples of the decoded block comprises combining the samples of each of the plurality of refined filtered blocks with the corresponding samples of the decoded block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487